MEMORANDUM **
The motion to proceed in forma pauperis is granted. The Clerk shall amend the docket to reflect this status.
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioners’ motion for reconsideration.
The BIA did not abuse its discretion in denying petitioners’ fifth motion to reconsider as numerically barred. See 8 U.S.C. §§ 1229a(b)(6)(A) (“[t]he alien may file one motion to reconsider a decision ... ”), 1003.2(b)(2) (“[a] party may file only one motion to reconsider any given decision and may not seek reconsideration of a decision denying a previous motion to reconsider”).
Accordingly, respondent’s opposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.